DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT UNDER 37 CFR §1.111, filed April 20, 2021.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action, dated February 4, 2021, page 2, is withdrawn.
In view of Applicant’s amendment to claim 1 to recite “non-transitory computer” recording medium, the claim rejection under 35 U.S.C. 101 as set forth in the prior Office action, pages 5-6, is withdrawn.
Applicant’s arguments, see AMENDMENT, pages 7-10, with respect to claim rejections under 35 U.S.C. 102(a)(1) and 103, have been fully considered and are persuasive.  The rejections of claim 2 under 35 U.S.C. 102(a)(1), and claims 3-9 under 35 U.S.C. 103, as set forth in the prior Office action, pages 6-14, have been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s non-transitory 
 	broadcasting to a plurality of users who are permitted to use the copy function a message including the copy gesture such that the users can recognize the copy gesture; 
 	broadcasting to a plurality of users who are permitted to use the scan function a message including the scan gesture such that the users can recognize the scan gesture; and 
 	causing the multifunctional machine to execute gesture control such that, when the copy gesture is received, the multifunctional machine permits copying and, when the scan gesture is received, the multifunctional machine permits scanning.
 	Regarding claim 2, the cited prior art fails to disclose or suggest Applicant’s electronic device having a plurality of functions, the electronic device comprising a permitting section configured: 
 	to permit, when the function is designated by the user and when a limit for the function does not exist, execution of the function by the executing section without the gesture of the user, and 
 	to perform, when the function is designated by the user and when the limit for the function exists, determination on whether the function designated by the user and the gesture of the user correspond to each other, based on corresponding data in which, for each function, a gesture of the user is registered in association with the function in advance, 
 	to permit, when the function designated by the user and the gesture of the user correspond to each other, execution of the function corresponding to the gesture of the user by the executing section, and 
 	not to permit, when the function designated by the user and the gesture of the user do not correspond to each other, execution of the function corresponding to the gesture of the user by the executing section.
 	Claims 3-9 depend from claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677